     Case 2:20-cv-00572-KJM-GGH Document 19 Filed 12/07/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RASHID DESHAWN DEARY-SMITH,                           No. 2:20-cv-00572 KJM GGH P
12                         Petitioner,
13            v.                                            ORDER
14    STUART SHERMAN,
15                         Respondent.
16

17           Petitioner has filed a motion for a certificate of appealability. ECF No. 18. However,

18   petitioner is not seeking to appeal to the circuit court a final decision by this district court on a writ of

19   habeas corpus. Instead, petitioner is requesting this court to “order the Court of Appeal Third

20   Appellate District Court to file and/or [e]ntertain petitioner[‘s] Petition for Rehearing in Case No.

21   11F04334.” ECF No. 18 at 3-4 (internal citations omitted). Such relief is not available in a certificate

22   of appealability pursuant to 28 U.S.C. § 2253(c). See also Fed. R. App. P. 22(b). Accordingly,

23   petitioner’s motion for a certificate of appealability (ECF No. 18) is denied.

24   IT IS SO ORDERED.

25   Dated: December 7, 2020
                                                    /s/ Gregory G. Hollows
26                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                            1
